EXHIBIT 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 31, 2003, by and among DORCHESTER MINERALS, L.P., a Delaware
limited partnership (the “Company”), and the parties listed on Annex A hereto
(each, a “Holder” and collectively, the “Holders”);

 

W I T N E S S E T H:

 

WHEREAS, the Company, Dorchester Hugoton, Ltd., Republic Royalty Company,
Spinnaker Royalty Company, L.P. and certain other parties are parties to that
certain Combination Agreement, dated as of December 13, 2001 (the “Combination
Agreement”), pursuant to which Dorchester Hugoton, Ltd., Republic Royalty
Company and Spinnaker Royalty Company, L.P. have agreed to combine their
business and properties into the Company (the “Combination”); and

 

WHEREAS, in connection with the Combination, the Holders will receive LP Units
as the Merger Consideration;

 

WHEREAS, the Company has agreed to register the LP Units as set forth herein;
and

 

WHEREAS, capitalized terms not defined herein have the meaning given to them in
the Combination Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual terms, covenants
and conditions herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

The Company and the Holders covenant and agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

(a) The term “Best Efforts” means a Person’s reasonable best efforts without the
incurrence of unreasonable expense.

 

(b) The term “Commission” means the Securities and Exchange Commission.

 

(c) The term “Expenses” means all expenses incident to the Company’s performance
of or compliance with Section 2.1 or 2.2, including, without limitation, all
registration, filing and National Association of Securities Dealers fees, all
fees and expenses of complying with securities or blue sky laws, all word
processing, duplicating and printing expenses, messenger and delivery expenses,
the fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits or “cold
comfort” letters required by or incident to such performance and compliance, the
reasonable fees and disbursements of special counsel to the Holders selected by
the Requisite Threshold, premiums and other costs of policies of insurance
against liabilities arising out of the public offering of the Registrable
Securities being registered and any fees and disbursements of underwriters



--------------------------------------------------------------------------------

customarily paid by issuers or sellers of securities; provided, however, that
“Expenses” shall not include underwriting discounts and commissions.

 

(d) The term “Person” means an individual, partnership, corporation, limited
liability company, trust or unincorporated organization, or government or agency
or political subdivision thereof.

 

(e) The terms “register,” “registered” and “registration” refer to a
registration of securities effected by preparing and filing a registration
statement or similar document in compliance with the Securities Act (as defined
below), and the declaration or ordering of effectiveness of such registration
statement or document.

 

(f) The term “Registrable Securities” means the LP Units received by a Holder
pursuant to the Combination Agreement. As to any Registrable Security, once
issued such security shall cease to be a Registrable Security when (i) it has
been effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering it, (ii) it is sold pursuant
to Rule 144 or Rule 145 (or any similar provisions then in force) under the
Securities Act or in a private transaction in which the Holder’s rights under
this Agreement are not assigned.

 

(g) The term “Requisite Threshold” means any holder or holders of an aggregate
of at least fifty-one percent (51%) of all Registrable Securities.

 

(h) The term “Securities Act” means the Securities Act of 1933, as amended, and
the term “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2. Registration.

 

2.1 Registration on Request.

 

(a) From time to time after six (6) months from the date of the closing of the
Combination, upon the written request of the Requisite Threshold that the
Company effect the registration under the Securities Act of at least twenty-five
percent (25%) of the Registrable Securities held by the requesting party or
parties and specifying the intended method of disposition thereof and whether or
not such requested registration is to be an underwritten offering, the parties
hereto agree as follows:

 

(i) the Company will promptly give written notice of such requested registration
to all other holders of Registrable Securities, if any; and

 

(ii) promptly after the performance of any obligations imposed under clause (i)
of this Section 2.1(a), and subject to the limitations set forth in Section
2.1(c) and Section 3, the Company will use its Best Efforts to effect the
registration under the Securities Act of the Registrable Securities that the
Company has been requested to register by the Requisite Threshold and the other
holders of Registrable Securities by written request given to the Company within
thirty (30) days after the giving of such written notice by the Company (which
request shall specify the intended method of disposition of such Registrable
Securities) and to qualify the securities subject to such registration under the
securities laws of such states as the

 

2



--------------------------------------------------------------------------------

Requisite Threshold shall reasonably request, all to the extent requisite to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities to be registered and cause such
registration to remain effective for a period of not less than one hundred
eighty (180) days following its effective date or such shorter period as shall
terminate when all Registrable Securities covered by such registration statement
have been sold. In the case of a shelf registration statement on Form S-3 or any
successor form under the Securities Act for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act, the Company
shall cause such registration to remain effective for a period of not less than
one (1) year following its effective date or such shorter period as shall
terminate when all of the Registrable Securities covered by such registration
statement have been sold. The Company shall not be required to qualify the
securities subject to such registration in any jurisdiction where, as a result
thereof, the Company would become subject to general service of process or to
taxation or to qualification to do business as a foreign corporation or
partnership doing business in such jurisdiction solely as a result of such
qualification.

 

(b) Registration Statement Form. Subject to Section 2.1(c), registrations under
this Section 2.1 shall be on such appropriate registration form of the
Commission as shall be reasonably selected by the Company and reasonably
acceptable to the Requisite Threshold and as shall permit the disposition of
such Registrable Securities in accordance with the intended method or methods of
disposition specified in the request for such registration, provided that not
more than two (2) registrations under this Section 2.1 shall be a shelf
registration statement on Form S-3 or any successor form under the Securities
Act for an offering to be made on a continuous basis pursuant to Rule 415 under
the Securities Act. The Company shall not be obligated to effect any such shelf
registration on Form S-3, pursuant to this Section 2.2 if Form S-3 is not
available for such offering by the Holders.

 

(c) Limitations with respect to Requested Registrations.

 

(i) The Company shall have no obligation to take or continue any action to
effect a requested registration under this Section 2.1 after the Company has
effected four (4) registrations that are requested pursuant to this Section 2.1;
provided that, a registration requested pursuant to this Section 2.1 shall not
be deemed to have been effected (1) unless a registration statement with respect
thereto has been declared effective for a period of at least ninety (90) days,
(2) if after a registration statement has become effective, such registration is
terminated by any stop order, injunction or other order or requirement of the
Commission or other governmental agency or court, or (3) if the conditions to
closing specified in the purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied, other than as a
result of the voluntary termination of such offering by the Requisite Threshold.

 

(ii) Notwithstanding the foregoing, if the Company shall furnish, to the Holders
requesting a registration statement pursuant to this Section 2.1, a certificate
signed by the Chief Executive Officer of the Company stating that, in the good
faith judgment of the Board of Managers of the Company, a postponement would be
in the best interests of the Company and its partners due to a pending
transaction, investigation or other event, then the Company shall have the right
to defer such filing for a period of not more than ninety (90) days following
receipt of the request (made pursuant to Section 2.1(a) hereof) of the Requisite
Threshold.

 

3



--------------------------------------------------------------------------------

 

(d) Selection of Underwriters. If a requested registration pursuant to this
Section 2.1 involves an underwritten offering, the underwriter or underwriters
thereof shall be selected by the Requisite Threshold and reasonably acceptable
to the Company.

 

(e) Priority in Requested Registrations. If a requested registration pursuant to
this Section 2.1 involves an underwritten offering, and the managing
underwriter(s) shall advise the Company that, in its opinion, the number of
securities requested to be included in such registration exceeds the number that
can be sold in such offering within a price range acceptable to the Requisite
Threshold, the Company will include in such registration the number of
Registrable Securities that the Company is so advised can be sold in such
offering, pro-rata among the Registrable Securities requested to be included in
such registration.

 

2.2 Piggyback Registration. The holders of Registrable Securities are entitled
to “piggyback” (i) on a registration by the Partnership for an offering of
equity securities of the Partnership for cash (other than an offering relating
solely to an employee benefit plan) and (ii) on a registration requested by the
General Partner and its Affiliates pursuant to demand registration rights,
provided that the party exercising the demand registration may, at any time,
abandon or delay any such registration initiated by it. If the proposed offering
upon which the holders of Registrable Securities exercise their piggyback rights
shall be an underwritten offering, then, in the event that the managing
underwriter or managing underwriters of such offering advise the Partnership and
the Holders electing to exercise piggyback rights in writing that in their
opinion the inclusion of all of such Holder’s Partnership Securities would
adversely and materially affect the success of the offering, the securities that
shall be included in such offering shall be allocated among the Partnership or
the parties exercising demand registration rights, as applicable, and the
Holders exercising piggyback registration rights in proportion to the total
number of securities that the Partnership or the parties exercising demand
registration rights, as applicable, propose to register in relation to the total
number of Registrable Securities that the Holders exercising piggyback
registration rights propose to register.

 

2.3 Termination of Registration Rights. The Holders will have no rights to
request registration under this Section 2 after the later of (i) December 31,
2010 or (ii) two (2) years following the withdrawal or removal of Dorchester
Minerals Management LP as the general partner of the Company.

 

3. Registration Procedures.

 

(a) The Company will use its Best Efforts to furnish to each Holder requesting
registration pursuant to this Agreement a copy of the requisite registration
statement, each amendment and supplement to such registration statement and a
reasonable number of copies of the prospectus included in such registration
statement (including each preliminary prospectus), as each such Holder may
reasonably request in order to facilitate such Holder’s disposition of its
securities covered by such registration statement.

 

(b) The Company represents and covenants that any registration statement
covering sales of Registrable Securities by a Holder pursuant to this Agreement
will not contain an untrue statement of fact or omit to state any material fact
required to be stated in the prospectus or that is necessary to make the
statements in the prospectus, in light of the circumstances then existing, not
misleading. The Company will use its Best Efforts to notify the

 

4



--------------------------------------------------------------------------------

Holders requesting registration pursuant to this Agreement, at any time when a
prospectus relating to the requisite registration statement is required to be
delivered under the Securities Act (within the period that the Company is
required to keep such registration statement effective), of the happening of any
event as a result of which the prospectus included in the requisite registration
statement (as then in effect) contains an untrue statement of a material fact or
omits to state any material fact required to be stated in the prospectus or that
is necessary to make the statements in the prospectus, in light of the
circumstances then existing, not misleading. The Company will prepare (and, as
soon as reasonably practicable, file) a supplement or amendment to that
prospectus so that, as thereafter delivered to the purchasers of those
securities covered by such registration statement, that prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated in the prospectus or that is necessary to make the
statements in the prospectus, in light of the circumstances then existing, not
misleading. However, if the Board of Managers of the Company determines in its
good faith judgment that filing any supplement or amendment to such registration
statement to keep such registration statement available for use by such Holders
for resales of the securities covered by such registration statement would
require the Company to disclose material information that the Company has a bona
fide business purpose for preserving as confidential, then, upon the Company’s
notice to each Holder (the “Suspension Notice”), the Company’s obligation to
supplement or amend such registration statement will be suspended. That
suspension will remain in effect until the Company notifies such Holders in
writing that the reasons for suspending those obligations no longer exist and
the Company amends or supplements such registration statement as may be
required. The Company does not have the right to delay filing any supplement or
amendment for more than thirty (30) consecutive days or sixty (60) days
(including consecutive and non-consecutive days). As soon as a Holder receives a
Suspension Notice from the Company under this Section 3(b), that Holder will
immediately discontinue disposing of securities covered by such registration
statement until that Holder receives copies of the supplemented or amended
prospectus referred to in this Section 3(b). At the Company’s requests, each
Holder will deliver to the Company all copies of the prospectus covering such
securities current at the time of that request.

 

(c) After receiving notice of any stop order issued or threatened by the
Commission with respect to the requisite registration statement, the Company
will use its Best Efforts to (i) advise the Holders and (ii) take all actions
required to prevent the Commission from entering that stop order or and to
remove it if it has been entered.

 

(d) The Company will use its Best Efforts to cause all securities included in
the requisite registration statement to be listed, by the date of the first sale
of such securities pursuant to such registration statement, on the principal
securities exchange that the Company’s LP Units are then listed on. The Company
agrees to facilitate the delivery of the Registrable Securities upon any sale by
a Holder pursuant to this Agreement. The Company agrees to enter into customary
underwriting agreements (which may require representations, covenants or
indemnification), cooperate in any due diligence conducted by underwriters, and
deliver or cause to be delivered to the Holders and the underwriters, if any,
any certificates, opinions or comfort letters customarily required.

 

(e) Each Holder will sell its Registrable Securities registered in accordance
with Section 2 in compliance the prospectus delivery requirements under the
Securities Act.

 

5



--------------------------------------------------------------------------------

 

(f) The Company may require the Holders to furnish to the Company information
regarding the Holders and the distribution of the securities covered by the
requisite registration statement as the Company may from time to time request in
writing. Each Holder represents and covenants that any such information provided
by such Holder with respect to a registration statement covering Registrable
Securities by such Holder pursuant to this Agreement will not contain an untrue
statement of fact or omit to state any material fact required to be stated in
the prospectus regarding the Holder or that is necessary to make the statements
in the prospectus regarding the Holder, in light of the circumstances then
existing, not misleading. Each Holder will (i) notify the Company as promptly as
practicable of any inaccuracy or change in information that Holder previously
furnished to the Company or of the occurrence of any event that would cause any
prospectus relating to such securities to (A) contain an untrue statement of a
material fact regarding that Holder or its resale of such securities or (B) omit
to state any material fact regarding that Holder or its resale of such
securities required to be stated in that prospectus or necessary to make the
statements in that prospectus not misleading in light of the circumstances then
existing and (ii) promptly furnish to the Company any additional information so
that the prospectus will not contain, with respect to that Holder or its
distribution of such securities, an untrue statement of a material fact or omit
to state a material fact required to be stated in it or necessary to make the
statements in that prospectus, in light of the circumstances then existing, not
misleading.

 

4. Expenses. Except as set forth in Section 6, the Company will pay all Expenses
of the Holders in connection with any registration pursuant to Section 2, other
than underwriting discounts or commissions.

 

5. Market-Standoff Agreement

 

(a) Market-Standoff Period; Agreement. In connection with the first follow-on
offering of the Company’s securities by the Company for cash after the closing
date of the Combination and upon request of the Company or managing
underwriter(s) of such offering of the Company’s securities, each Holder agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company (other than those included
in the registration) without the prior written consent of the Company or the
managing underwriter(s), as the case may be, for such period of time (not to
exceed one hundred eighty (180 days) from the date of such request by the
Company or the managing underwriter(s) and to execute an agreement reflecting
the foregoing as may be requested by the managing underwriter(s) at the time of
the Company’s follow-on offering. The managing underwriter(s) are intended third
party beneficiaries of this Section 5 and shall have the right, power and
authority to enforce the provisions of this Section 5 as though they were a
party hereto.

 

(b) Limitations. The obligations described in Section 5(a) shall not apply to a
registration relating solely to employee benefit plans, or to a registration
relating solely to a transaction pursuant to Rule 145 under the Securities Act.

 

(c) Stop-Transfer Instructions. In order to enforce the foregoing covenants, the
Company may impose stop-transfer instructions with respect to the Registrable
Securities of each Holder.

 

6



--------------------------------------------------------------------------------

 

(d) Transferees Bound. Each Holder agrees that it will not transfer securities
of the Company unless each transferee agrees in writing to be bound by all of
the provisions of this Section 6.

 

6. Indemnification. In the event any Registrable Securities are included in a
registration statement under this Agreement:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
the Holder, the officers and directors of the Holder, each Person that serves as
an investment manager of the Holder with respect to the Registrable Securities
and each other Person, if any, who controls the Holder within the meaning of
Section 15 of the Securities Act (each, an “Indemnified Party” and,
collectively, the “Indemnified Parties”), against any losses, claims, damages,
liabilities or expenses, joint or several, to which any such Indemnified Party
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement under which
such Registrable Securities were registered under the Securities Act pursuant
hereto, or any post-effective amendment thereof, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (ii) any untrue statement or
alleged untrue statement of a material fact contained in any preliminary
prospectus, if used prior to the effective date of the registration statement
and not corrected in the final prospectus, or contained in the final prospectus
(as amended or supplemented, if the Company shall have filed with the Commission
any amendment thereof or supplement thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading; and will reimburse any such
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such loss,
claim, damage, liability or expense; provided, however, that the indemnity
agreement contained in this Section 6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or expense if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld); and provided further that the Company shall not
be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon any such untrue statement or
omission or alleged untrue statement or omission which has been made in said
registration statement, preliminary prospectus, prospectus or amendment or
supplement or omitted therefrom in reliance upon and in conformity with
information furnished in writing to the Company by the Holder specifically for
use in the preparation thereof.

 

(b) Promptly after receipt by an Indemnified Party under this Section 6 of
notice of the commencement of any action (including any governmental action),
such Indemnified Party will, if a claim in respect thereof is to be made against
the Company under this Section 6, notify the Company in writing of the
commencement thereof and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
Indemnified Party shall have the right to retain its own counsel, with the fees
and expenses to be paid by the Company, if representation of such Indemnified
Party by the counsel retained by the Company would be inappropriate due to
actual or potential differing interests between such Indemnified Party and any
other party represented by such counsel in such proceeding. The

 

7



--------------------------------------------------------------------------------

failure to so notify the Company within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve the Company of any liability to the Indemnified Party under this Section
6, but the omission so to notify the Company will not relieve it of any
liability that it may have to any Indemnified Party otherwise than under this
Section 6.

 

(c) If the indemnification provided for in this Section 6 from the Company is
unavailable to an Indemnified Party hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to herein, then the Company, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by the Company as a result of such losses, claims, damages, liabilities
or expenses in such proportion as is appropriate to reflect the relative fault
of the Company and Indemnified Parties in connection with the actions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative fault of the Company
and Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, the Company or Indemnified
Parties, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in Section 6 hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

7. Reports Under Exchange Act. With a view to making available to the Holder the
benefits of Rule 144 and Rule 145 under the Securities Act and any other rule or
regulation of the Commission that may at any time permit the Holder to sell
securities of the Company to the public without registration, the Company
agrees to:

 

(a) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act, and the
rules and regulations adopted by the Commission thereunder; and

 

(b) furnish to the Holder such information as may be reasonably requested in
availing the Holder of any rule or regulation of the Commission that permits the
sale of any securities without registration.

 

8. Assignment of Registration Rights. The right to cause the Company to register
Registrable Securities pursuant to this Agreement may be assigned, in whole or
in part, by the Holder to not more than four (4) Persons without the prior
written consent of the Company.

 

8



--------------------------------------------------------------------------------

 

9. Condition to the Obligation of the Parties. The effectiveness of this
Agreement and the respective obligations of each party to effect the
transactions contemplated by this Agreement shall be subject to the fulfillment
of the condition that the Combination shall have been consummated in accordance
with the terms of the Combination Agreement.

 

10. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
or made if (i) delivered personally, (b) expedited delivery service or (c)
certified or registered mail, postage prepaid. Any such notice shall be deemed
given upon its receipt at the following address:

 

  (a)   If to a Holder, initially at

 

c/o Energy Trust, LLC

551 Fifth Avenue, 37th Floor

New York, New York 10176

Fax: (212) 557-0876

 

and thereafter at such other address, notice of which is given to the Company in
accordance with this Section 10; and

 

  (b)   If to the Company, initially at

 

Dorchester Minerals, L.P.

c/o Dorchester Minerals Management GP LLC

3738 Oak Lawn Avenue, Suite 300

Dallas, Texas 75219

Attention: William Casey McManemin

Fax: (214) 559-0301

 

and thereafter at such other address, notice of which is given in accordance
with this Section 10.

 

11. Counterparts. This Agreement may be executed in two or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

12. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. No provision
of this Agreement will be construed as the basis for any liability of the
Company in connection with the Combination Agreement or any of the transactions
contemplated thereby (other than the registration of the Registrable Securities
pursuant to this Agreement).

 

13. Governing Law; Jurisdiction. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW REQUIRING

 

9



--------------------------------------------------------------------------------

THE APPLICATION OF THE LAW OF ANOTHER STATE, EXCEPT TO THE EXTENT THE DGCL
EXPRESSLY APPLIES TO A PARTICULAR MATTER.

 

14. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof (which may be
generally or in a particular instance and either retroactively or prospectively)
may not be given, except pursuant to a writing signed by the Company and the
holders of at least a majority of the Registrable Securities.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

10



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

Company:

 

Dorchester Minerals, L.P.

By:

 

Dorchester Minerals Management LP, its general partner

By:

 

Dorchester Minerals Management GP LLC, its general partner

By:

 

/s/    WILLIAM CASEY MCMANEMIN        

--------------------------------------------------------------------------------

   

William Casey McManemin, Chief Executive Officer

 

Holders:

 

Energy Trust, LLC, on behalf of each Holder listed on Annex A as its

investment manager

 

By:

 

/s/    PATRICK H. SWEARINGEN        

--------------------------------------------------------------------------------

   

Name: Patrick H. Swearingen

   

Title: Director



--------------------------------------------------------------------------------

 

ANNEX A

 

List of Holders

 

Lucent Technologies, Inc. Master Pension Trust

 

AT&T Long Term Investment Trust

 

Delta Master Trust

 

Boeing Company Employee Retirement Plans Master Trust

 

Bell Atlantic Master Trust

 

Kodak Retirement Income Plan Trust

 

Eastman Retirement Assistance Plan Trust